Citation Nr: 0945569	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  07-00 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1967 to 
December 1967.  

The matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a July 2006 rating decision of the 
RO in Muskogee, Oklahoma, which declined to reopen the claim 
of entitlement to service connection for a lumbosacral 
condition with spondylosis of L5 (claimed as a back 
disability).  


FINDINGS OF FACT

1.  The June 1968 rating decision denied the claim of 
entitlement to service connection for spondylosis of L5 
(claimed as a back injury); the Veteran was properly notified 
of the adverse outcome and his appellate rights in a June 
1968 letter; he did not file a notice of disagreement. 

2.  Additional evidence received since the June 1968 rating 
decision is new to the claims file, but does not relate to an 
unestablished fact necessary to substantiate the claim of 
whether a low back disability was incurred in or aggravated 
by active service.


CONCLUSIONS OF LAW

1.  The June 1968 rating decision, denying service connection 
for spondylosis of L5, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has not been submitted for the 
claim of entitlement to service connection for a back 
disability; the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In the context of a petition to reopen, the claimant must be 
given notice of the elements of service connection, the 
elements of new and material evidence, and the reasons for 
the prior denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
All notice should generally be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); the 
Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Here, prior to the initial rating decision in this matter, 
the Veteran was informed in a December 2005 letter of the 
elements of service connection and new and material evidence, 
the Veteran's and VA's respective duties for obtaining such 
evidence, and the reasons for the prior June 1968 denial.  
However, it did not provide notice regarding the elements of 
degree of disability and effective date.  A March 2007 letter 
did inform the Veteran of these last two elements, but was 
not followed by readjudication of the Veteran's claim.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance 
of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  However, since the 
Board has concluded that new and material evidence has not 
been submitted, reopening is not warranted and any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot, and no further notice is 
needed.  See Dingess, supra.  The Board concludes that the 
duty to notify has been satisfied. 

In Pelegrini, 18 Vet. App. at 120-21, the Court held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim, in addition to meeting 
the other notice requirements of Quartuccio.  This rule was 
rescinded by the Secretary during the pendency of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him 
in obtaining service treatment records and other pertinent 
treatment records, as well as providing an examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  See id.

The Board concludes that the duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file, as well as private medical 
records pre-dating the Veteran's period of service.   The 
Veteran has not identified any other outstanding records that 
he wanted VA to obtain or that he felt were relevant to the 
present claim.  The Board concludes that the duty to assist 
has been satisfied with respect to obtaining the Veteran's 
medical and service treatment records.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  
In petitions to reopen a previously denied claim, the duty to 
assist does not include provision of a medical examination or 
opinion unless new and material evidence has been secured.  
See 38 C.F.R. § 3.159 (c)(4)(iii).  

Here, the Veteran was not afforded an examination in 
association with his petition to reopen.  As will be 
discussed below, the Board concludes that new and material 
evidence has not been submitted on this claim.  Accordingly, 
there is no duty to provide an examination and no error 
exists.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. New and Material Evidence

The Veteran initially filed for service connection for a low 
back injury in April 1968.  The RO denied the claim in a June 
1968 rating decision.  The Veteran was notified of this 
decision in a June 1968 letter and informed of his appellate 
rights.  He did not appeal the decision.  Consequently, the 
decision became final.  See 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2009).  

Under 38 U.S.C.A. § 5108 (West 2002), VA may reopen a 
previously and finally disallowed claim when "new and 
material" evidence is presented or secured with respect to 
that claim.  "New evidence" means evidence not previously 
submitted to agency decision makers, and "material 
evidence" means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a) (2009).  The new and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id. 

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  A 
claimant's assertions of medical causation or diagnosis often 
do not constitute competent evidence, as lay persons without 
the appropriate medical expertise are not competent to offer 
medical opinions.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-
11 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, where a veteran served continuously for 90 days 
or more during a period of war, or during peacetime service 
after December 31, 1946, service connection for arthritis may 
be established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307; 3.309(a) (2009).  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
C.F.R. § 3.307(d). 

In order to establish service connection for the claimed 
disorder on a direct basis, there must be (1) competent 
evidence of a current disability; (2) competent evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) competent evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111.

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  See 38 U.S.C.A. § 1111.  To rebut the presumption of 
sound condition, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  VAOPGCPREC 3-03 (July 16, 2003).  The Court has 
held that, as a matter of law, the presumption of soundness 
is rebutted by clear and unmistakable evidence consisting of 
the Veteran's own admission of a pre-service history of 
medical problems during in-service clinical examinations.  
Doran v. Brown, 6 Vet. App. 283, 286 (1994).

Congenital or developmental abnormalities are not considered 
"diseases or injuries" within the meaning of applicable 
legislation and, hence, do not constitute disabilities for VA 
compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 
(2009).  Nevertheless, service connection may be granted, in 
limited circumstances, for disability due to aggravation of a 
constitutional or developmental abnormality by a superimposed 
disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

The Veteran's claim for service connection for a back injury 
was denied in the June 1968 rating decision because his back 
condition, namely spondylosis of L-5, was found to be a 
congenital abnormality pre-existing service, there was no 
evidence of an injury in service, and no evidence that the 
Veteran's spondylosis was aggravated in service.  Thus, in 
order to reopen his claim, the Veteran needs to submit new 
evidence suggesting that a congenital back disability was 
subject to a superimposed injury in service which was 
productive of additional disability, or that any current back 
disability is related to a disease or injury in service.  

At the time of the June 1968 rating decision, the relevant 
evidence consisted of private treatment records pre-dating 
service, the Veteran's service treatment records, and an 
April 1968 statement by one of his parents.  The private 
treatment records, mostly dated around January 1966, reflect 
that the Veteran reported intermittent pain in his left upper 
gluteal region for the past three years, recurrent pain in 
his right sacroiliac joint, and tightness in his low back.  A 
January 1966 private treatment record reflects a diagnosis of 
spondylosis at L5.  The Veteran's August 1967 pre-induction 
examination is negative for a back condition.  An October 18, 
1967 service treatment record, dated about one week after the 
Veteran's October 10 induction, reflects that the Veteran 
complained of back pain and stated that a civilian doctor had 
diagnosed it as a deformity.  An October 19, 1967 service 
treatment record reflects that the Veteran reported having 
trouble with his back two years prior to entering service, at 
which time a specialist told him that he had a birth defect 
that would cause him difficulty.  An October 19, 1967 X-ray 
study of the Veteran's back suggested spondylosis.  A 
November 1967 service treatment record reflects that the 
Veteran reported back pain for the past year and stated that 
he injured his back in his civilian job as a farmer by 
lifting a sack.  The Veteran stated that as a result he did 
not work for two to three months.  The Veteran stated that he 
returned to work when his symptoms improved and then was 
drafted.  This record also refers to an X-ray study which 
revealed a probable defect of the lumbosacral spine such as 
spondylosis.  The Veteran was found not to meet induction 
standards and was medically discharged in November 1967.  An 
April 1968 statement by one of the Veteran's parents asserts 
that the Veteran limped and dragged his right foot, and had 
been worse since he went into the service and came out.  

The relevant evidence submitted since the June 1968 rating 
decision consists of VA treatment records dated from 
September 2005 to November 2005, and the Veteran's own 
statements.  This evidence was not submitted at the time of 
the prior final denial of his claim, and is new to the file.  
The issue is whether the newly-acquired relevant evidence 
relates to an unestablished fact necessary to substantiate 
the claim.  

A September 2005 VA treatment record reflects that the 
Veteran complained of back pain since 1967.  The pain was 
located on the bilateral posterior superior iliac spine 
(PSIS) and radiated to the left lower extremity 
intermittently.  A September 2005 X-ray study of the 
Veteran's spine conducted by VA revealed facet degenerative 
changes throughout the lumbar spine, most marked at the 
levels of L4-L5 and L5-S1.  There was no evidence of acute 
fracture or spondylolisthesis.  An October 2005 VA treatment 
record reflects a complaint of lower back pain.  

The Board finds that the VA treatment records do not 
constitute new and material evidence.  The newly submitted 
evidence does not link or suggest a link between the 
Veteran's current back disability (identified as degenerative 
changes at L4-L5 and L5-S1) and service.  Thus, the evidence 
does not raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a).  The September 2005 VA 
treatment record does reflect that the Veteran reported 
having back pain since 1967.  However, the Veteran's 
complaints of back pain before and during service were 
considered in the prior rating decision and found to be the 
result of a pre-existing constitutional or developmental 
abnormality that was not aggravated by service or subject to 
a superimposed injury.  See id.  The fact that the Veteran 
continued to have back pain thereafter and up to the present 
time does not establish that the Veteran's current back 
disability is attributable to disease or injury incurred in 
service or is representative of an aggravation of his 
congenital spondylosis via a superimposed injury in service.  
As discussed above, the RO found in the June 1968 rating 
decision that the veteran's back disorder was not related to 
service.  Consequently, the VA records do not relate to an 
unestablished fact necessary to substantiate the claim, 
namely that the Veteran's congenital back disability was 
subject to a superimposed injury in service which was 
productive of additional disability, that his current back 
disability is related to a disease or injury in service, or 
that degenerative changes were manifest to a compensable 
level within one year of service separation.  Therefore, they 
do not constitute new and material evidence.  

In the Veteran's August 2006 notice of disagreement (NOD), 
the Veteran stated that he had never filed a claim before, 
nor did he have a history of back defects since birth.  Howev
er, as discussed above, the Veteran did file a claim with 
respect to his back in April 1968, which was denied in the 
June 1968 rating decision.  Moreover, the Veteran's service 
treatment records reflect that the Veteran reported that he 
had a birth defect related to his back.  See Doran, supra.  
Further, whether or not the Veteran's back disability has 
existed since birth does not change a finding that there is 
no competent corroborative evidence that the Veteran's 
current back disability is a product of a disease or injury 
in service.  Thus, these statements do not constitute new and 
material evidence.  See Justus, supra.  

The Veteran also stated in the August 2006 NOD that he did 
not have back trouble for two years prior to entering 
service.  However, the November 1967 service treatment record 
reflects that the Veteran reported that he had experienced 
back pain over the past year since he injured his back in his 
civilian job.  Moreover, the fact that there was no evidence 
of pre-service treatment for the Veteran's back after January 
1966 was considered by the RO in the June 1968 decision.  
Thus, this statement does not constitute new evidence but is 
rather simply an argument based on the evidence existing at 
the time of the prior rating decision.  

Accordingly, the Board finds that new and material evidence 
has not been submitted to reopen the claim of entitlement to 
service connection for a low back disability.  The petition 
to reopen is denied.  See 38 C.F.R. § 3.156(a).


ORDER

The petition to reopen the claim of entitlement to service 
connection for a low back disability is denied. 




____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


